DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities:
At ¶ 92: "laeft" appears to be a typo of "left", which is supported by other the spatial descriptions mentioned in the paragraph.  
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on December 31, 2019.  These drawings are accepted.


Response to Amendment
Applicant’s amendment to the claims, filed on December 27, 2021, is acknowledged. Amendment is entered.	

Election/Restrictions
Applicant’s election without traverse of Invention I, Species II, corresponding to claims 1 - 4, 7 - 12, 14 - 16, and 21 - 27, in the reply filed on December 27, 2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 3, 8, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMOTO (USPAPN US 2019/0305170 A1), hereinafter as Nakamoto, and further in view of LIN et al. (USPAPN US 2020/0168757 A1), hereinafter as Lin.

Regarding claim 1, figs. 1 and 2 of Nakamoto discloses an optical package structure (100), comprising:
a substrate (102) having a first surface (bottom surface of 102) and a second surface (top surface of 102) opposite to the first surface, the substrate comprising a via (104, 107) defining a third surface (side surface of 104, 107) extending from the first surface to the second surface;
an emitter (113) disposed on the first surface of the substrate (113 on 112, which is attached to bottom surface of 102 as seen in figs. 1 and 2; ¶ 31);
a first detector (111) disposed on the first surface (111 is attached to bottom surface of 102 as seen in figs. 1 and 2; ¶ 31) and aligned with the via of the substrate (111 is aligned with 104, 107 as seen in figs. 1 and 2).
But figs. 1 and 2 of Nakamoto do not expressly disclose a light-absorption material disposed on the third surface of the substrate. It can be seen that a difference between figs. 1 and 2 of Nakamoto is the inclusion of a reflective layer (116; fig. 2) for the emitter (113). Figs. 3D and 3E of Lin discloses an optical package structure (203, 204) of similar layout where an emitter (211) has a reflective layer (243) and also for a detector (231) to have a light-absorption material (241) disposed on a third surface (229, 230) of a substrate (222, 223). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Nakamoto with the light-absorption material of Lin, in order to reduce background noise light (¶¶ 69 and 72).
	
Regarding claim 2, Nakamoto and Lin disclose the optical package structure of claim 1, Nakamoto discloses further comprising:
a second detector (112) disposed on the first surface of the substrate and adjacent to the emitter.

Regarding claim 3, Nakamoto and Lin disclose the optical package structure of claim 2, Nakamoto discloses wherein the substrate comprises a blind hole (106) recessed from the first surface (created by 106 and 101), and a light-receiving region (any one of 104, 107) of the second detector is aligned with the blind hole.

Regarding claim 8, Nakamoto and Lin disclose the optical package structure of claim 2, Nakamoto discloses wherein the first detector and the second detector are on a semiconductor die (111, 112; ¶ 21).

Regarding claim 10, Nakamoto and Lin disclose the optical package structure of claim 1, Nakamoto discloses further comprising:
a plurality of first light-blocking structures (¶ 24: green sheets) in the substrate and surrounding the via.

Regarding claim 12, Nakamoto and Lin disclose the optical package structure of claim 1, Nakamoto discloses wherein the via has a fifth aperture on the first surface (bottom opening of 107) and a sixth aperture on the second surface (top opening of 107), and the fifth aperture is less than the sixth aperture (as seen in figs. 1 and 2).

Regarding claim 14, Nakamoto and Lin disclose the optical package structure of claim 1, Nakamoto discloses wherein the substrate comprises a cavity (106) recessed from the first surface (created by 106 and 101), and the emitter is disposed in the cavity (as seen in figs. 1 and 2).

Allowable Subject Matter
Claims 4, 7, 9, 11, 15, 16, and 21 - 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
In view of the instant patent application’s record of prosecution as a whole, applicant's amendments to the claims, applicant's submitted responses that were found persuasive, and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious the subject matters of claims 4, 7, 9, 11, 15, 16, and 21 - 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818